          Case 1:18-cv-08434-VEC Document 167 Filed 06/14/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 6/14/2021
 -------------------------------------------------------------- X
 EDVIN RUSIS, HENRY GERRITS, PHIL                               :
 MCGONEGAL, and DAVID HO ENG,                                   :
 individually and on behalf of all other similarly              :
 situated individuals,                                          :       18-CV-8434 (VEC)
                                              Plaintiffs,       :
                                                                :            ORDER
                                                                :
                            -against-                           :
                                                                :
 INTERNATIONAL BUSINESS                                         :
 MACHINES CORP.,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 13, 2021, the Court ordered that any motions to amend the pleadings

or join additional parties must be filed within 30 days from the date of the Court’s order (Dkt.

163); and

        WHEREAS on June 11, 2021, Plaintiffs filed a motion for leave to file a Second

Amended Complaint (Dkt. 166);

        IT IS HEREBY ORDERED that Defendant must respond to Plaintiffs’ motion not later

than July 2, 2021. Plaintiffs may reply in further support of their motion not later than July 13,

2021.



SO ORDERED.

                                                                  ______________________________
                                                              _________________________________
Date: June 14, 2021                                                 VALERIE CAPRONI
                                                                               CAPRON    NI
      New York, New York                                          United States District Judge




                                                         1
